Name: Council Decision (CFSP) 2017/1342 of 17 July 2017 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: Africa;  international security;  politics and public safety;  cooperation policy;  European construction
 Date Published: 2017-07-18

 18.7.2017 EN Official Journal of the European Union L 185/60 COUNCIL DECISION (CFSP) 2017/1342 of 17 July 2017 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 May 2013, the Council adopted Decision 2013/233/CFSP (1) establishing the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya). (2) On 19 January 2016, the Political and Security Committee (PSC) agreed to use the extant EUBAM Libya shell to plan for a possible civilian Common Security and Defence Policy/Security Sector Reform engagement with the Libyan Government of National Accord upon its request, contributing to the efforts of the United Nations Support Mission in Libya (UNSMIL), and on that basis agreed to prolong the mandate of EUBAM Libya for six months. Subsequently, on 15 February 2016, the Council adopted Decision (CFSP) 2016/207 (2) extending EUBAM Libya until 21 August 2016. (3) On 4 August 2016, the Council adopted Decision (CFSP) 2016/1339 (3) amending Decision 2013/233/CFSP and extending it until 21 August 2017. (4) The Malta Declaration by the members of the European Council on the external aspects of migration of 3 February 2017 notably emphasised that the efforts to stabilise Libya are now more important than ever and that the Union will do its utmost to contribute to that objective. In Libya, capacity building is key for the authorities to acquire control over the land and sea borders and to combat transit and smuggling activities. (5) In its conclusions on Libya of 6 February 2017, the Council notably reaffirmed its full support to UNSMIL and concluded that EUBAM Libya will continue engaging and assisting Libyan authorities in view of a possible future civilian mission, once conditions allow, in the field of police, rule of law and border management. (6) On 4 July 2017, the PSC agreed, based on the mission's strategic review, to extend the mandate of EUBAM Libya until 31 December 2018. (7) The High Representative of the Union for Foreign Affairs and Security Policy (the HR) should be allowed to release to Europol, Frontex, the United Nations and Interpol classified information generated for the purposes of EUBAM Libya, in accordance with Council Decision 2013/488/EU (4). (8) Decision 2013/233/CFSP should therefore be amended accordingly. (9) EUBAM Libya will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2013/233/CFSP is amended as follows: (1) Article 2 is replaced by the following: Article 2 Objectives EUBAM Libya will assist in a comprehensive civilian security sector reform planning process, with a view to preparing for a possible civilian Common Security and Defence Policy (CSDP) mission. The objectives of EUBAM Libya are to engage and assist the Libyan authorities in the fields of border management, law enforcement and the broader criminal justice system.. (2) In Article 3, paragraph 1 is replaced by the following: 1. In order to achieve the objectives set out in Article 2, EUBAM Libya shall: (a) inform EU planning for a possible civilian CSDP mission in the field of security sector reform, cooperating closely with, and contributing to, the United Nations Support Mission in Libya (UNSMIL) efforts, liaising with the legitimate Libyan authorities and other relevant security interlocutors; (b) support the development of the broader border management framework, including providing capacity delivery to the Ministry of Interior coastal police (General Administration of Coastal Security), engaging the Libyan Coast Guard and enhancing contacts with legitimate Libyan authorities on the Southern borders; (c) support capacity building and strategic planning within the Ministry of Interior on law enforcement in Tripoli and development of coordination capacities among relevant Libyan authorities in fighting organised crime and terrorism; (d) support broader capacity building and strategic planning assistance to the Ministry of Justice, including establishing the Criminal Justice Reform Working Group and potential sub-groups.. (3) In Article 5, paragraph 7 is replaced by the following: 7. The Civilian Operation Commander, the Head of Union Delegation in Libya and the Head of Mission of EUBAM Libya shall consult each other as required. The European External Action Service Principal Advisor on Gender should also be consulted, where appropriate.. (4) In Article 6, paragraph 7 is replaced by the following: 7. The Head of Mission shall coordinate, as appropriate, with other Union actors on the ground. The Head of Mission shall, without prejudice to the chain of command, receive local political guidance from the Head of Union Delegation in Libya.. (5) In Article 9, paragraph 1 is replaced by the following: 1. The PSC shall exercise, under the responsibility of the Council and of the HR, political control and strategic direction of EUBAM Libya. The Council hereby authorises the PSC to take the relevant decisions for that purpose in accordance with the third paragraph of Article 38 TEU. That authorisation shall include the powers to appoint a Head of Mission, upon a proposal from the HR, and to amend the planning documents. The powers of decision with respect to the objectives and termination of EUBAM Libya shall remain vested in the Council.. (6) In Article 11, paragraph 4 is replaced by the following: 4. EUBAM Libya staff shall undergo mandatory security training before taking up their duties, in accordance with the planning documents. They shall also receive regular in-theatre refresher training organised by the Mission Security Officer.. (7) In Article 13(1), the last paragraph is replaced by the following: The financial reference amount intended to cover the expenditure related to EUBAM Libya for the period from 22 August 2016 to 30 November 2017 shall be EUR 17 000 000.. (8) In Article 15, paragraph 4 is replaced by the following: 4. The HR shall be authorised to release to Europol and Frontex EU classified information generated for the purposes of EUBAM Libya, in accordance with Decision 2013/488/EU.. (9) In Article 15, the following paragraphs are added: 5. The HR shall be authorised to release to the UN EU classified information up to RESTREINT UE/EU RESTRICTED  level which are generated for the purposes of EUBAM Libya, in accordance with Decision 2013/488/EU. 6. The HR shall be authorised to release to INTERPOL EU classified information generated for the purposes of EUBAM Libya, in accordance with Decision 2013/488/EU. Pending the conclusion of an agreement between the Union and INTERPOL, EUBAM Libya may release such information to the National Central Bureaux of INTERPOL of the Member States, in accordance with arrangements to be concluded between the Civilian Operation Commander and the Head of the relevant National Central Bureau. 7. The HR shall be authorised to conclude the arrangements necessary to implement the provisions on information exchange in this Article. 8. The HR may delegate the authorisations to release information as well as the ability to conclude the arrangements referred to in this Article to persons placed under the HR's authority, to the Civilian Operation Commander and/or to the Head of Mission.. (10) In Article 16, the second paragraph is replaced by the following: It shall apply until 31 December 2018.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 July 2017. For the Council The President F. MOGHERINI (1) Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 138, 24.5.2013, p. 15). (2) Council Decision (CFSP) 2016/207 of 15 February 2016 amending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 39, 16.2.2016, p. 45). (3) Council Decision (CFSP) 2016/1339 of 4 August 2016 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 212, 5.8.2016, p. 111). (4) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1).